Bell, Chief Judge.
In this suit to recover total disability benefits under a house confining clause of an insurance policy, the pleadings and the evidence in support of defendant’s motion for summary judgment show that there are genuine issues of material fact for jury determination concerning whether the plaintiffs departures from his house were for therapeutic or for personal reasons and whether defendant company waived the policy provision by payments made to plaintiff See United Ins. Co. v. Murray, 113 Ga. App. 138 (147 SE2d 656). The judgment denying defendant’s motion is affirmed.

Judgment affirmed.


Deen and Quillian, JJ., concur.